                      Case 1:20-mj-06415-MPK Document 1 Filed 06/08/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                   District of
                                               __________      Massachusetts
                                                            District of __________

                  United States of America                      )
                             v.                                 )
                  Shane Kenneth Schmidt
                                                                )      Case No.
                                                                )                 20-MJ-6415-MPK
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of         December 2018 to January 2020       in the county of              Middlesex       in the
                       District of       Massachusetts      , the defendant(s) violated:

            Code Section                                                  Offense Description
18 U.S.C. § 371                              Conspiracy to Commit Securities Fraud

15 U.S.C. §§ 78j(b) and 78ff and 17          Securities Fraud
C.F.R. § 240.10b-5




         This criminal complaint is based on these facts:
See attached affidavit by FBI Special Agent Keith Brown.




         ✔ Continued on the attached sheet.
         u

                                                                          /s/ Keith Brown
                                                                                           Complainant’s signature

                                                                                   Keith Brown, FBI, Special Agent
                                                                                            Printed name and title




Date:             06/08/2020
                                                                                              Judge’s signature

City and state:                   Boston, Massachusetts                      Hon. M. Page Kelley U.S. Magistrate Judge
                                                                                            Printed name and title
